DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 8-11) in the reply filed on 12/10/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2019 and 8/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "24" have both been used to designate the number sleeve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helical groove of the internal surface of the number sleeve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0059]-[0060], “24” is used to designate the number sleeve but in paragraphs [0061]+ “10” is used to designate the number sleeve.  It appears that “10” is the correct reference numeral.  The examiner notes that there does not appear to be another structure in the specification associated with “24” even though “24” also appears in the drawings.
The specification references 236 as “groove guide” in paragraph [00108]-[00109] and “inner groove” and “helical groove” in paragraph [00110].  Consistent use of terminology is required.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“mechanical configuration of the inner surface of the inner housing is configured to prevent rotation of a driver relative to the inner housing during dispensing of a dose set by a dose setting mechanism of the drug delivery device” in claims 3 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The mechanical configuration corresponds to a spline or groove (see at least par. [0016] of the pg-publication of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:
On line 5 of claim 2, “the body” should read “the one piece body” to provide consistent use of terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims are rejected by virtue of their dependency on the rejected independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 7-10, and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keitel et al. (US 2006/0258988; hereafter Keitel).
In regard to claim 2, Keitel discloses a drug delivery device (see par. [0043]) comprising: a one piece body (50; see par. [0048]), a portion of the one piece body being configured to hold a cartridge (see Figure 9; distal end is open and is configured to hold the functionally recited cartridge); an inner housing (66) comprising an external surface, the external surface defining a groove (94); and a number sleeve (76) disposed between the body and the inner housing (see Figure 10), wherein the number sleeve (76) has an internal surface defining a helical groove (see 112 rejection; 86; see par. [0053]), wherein the number sleeve (76) is rotatably engaged with the groove (94) of the inner housing (66) (see par. [0055]).
In regard to claim 7, Keitel discloses wherein the groove (94) defined by the external surface of the inner housing (66) is helical and has a constant pitch (see Figure 9; par. [0055]).
In regard to claim 8, Keitel discloses wherein the number sleeve (76) has a smooth outer surface (see smooth portions in Figure 10 between threads 74).
In regard to claim 9, Keitel discloses comprising a scale arrangement (78) along a portion of the smooth outer surface of the number sleeve (see Figure 12; par. [0059]).
In regard to claim 10, Keitel discloses wherein the scale arrangement (78) along the portion of the smooth outer surface of the number sleeve is viewable only through a window (52) in the body (see Figure 11).

In regard to claim 16, Keitel discloses further comprising the cartridge (108).
In regard to claim 17, Keitel discloses wherein the cartridge (108) contains a drug (see par. [0060]).
Claims 2-3, 5, 7-9, and 11-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilmont (US 3,815,785).
In regard to claim 2, Gilmont discloses a drug delivery device (10) comprising: a one piece body (32), a portion of the one piece body being configured to hold a cartridge (see Figure 2; distal end is open and is configured to hold the functionally recited cartridge 12); an inner housing (28; piston rod defines an opening 64 and therefore can be considered a housing) comprising an external surface, the external surface defining a groove (48); and a number sleeve (50) disposed between the body (32) and the inner housing (28) (see Figure 2; 50 is longitudinally between 28 and 32), wherein the number sleeve (50) has an internal surface defining a helical groove (see 112 rejection; threads of 52), wherein the number sleeve (50) is rotatably engaged with the groove (48) of the inner housing (28) (see col. 4, lines 59-62).
In regard to claim 3, Gilmont discloses wherein the inner housing (28) further comprises an internal surface (64) with a mechanical configuration (threads, aka grooves), wherein the mechanical configuration of the inner surface of the inner housing is configured to prevent rotation of a driver relative to the inner housing during 
 In regard to claim 5, Gilmont discloses wherein the mechanical configuration of the inner housing comprises a groove (threads at 64) configured to guide the driver to dispense the dose (driver is functionally recited).
In regard to claim 7, Gilmont discloses wherein the groove (48) defined by the external surface of the inner housing (28) is helical and has a constant pitch (see Figure 2).
In regard to claim 8, Gilmont discloses wherein the number sleeve (50) has a smooth outer surface (see smooth portions in Figure 1).
In regard to claim 9, Gilmont discloses comprising a scale arrangement (58) along a portion of the smooth outer surface of the number sleeve (see Figure 1).
In regard to claim 11, Gilmont discloses further comprising a driver (62) and a dose limiter (60) provided between the inner housing and the driver (see Figures 1-2; see col. 5, lines 11-20).
In regard to claim 12, Gilmont discloses wherein the dose limiter (62) is rotationally constrained to a mechanical configuration (threads at 64) on an internal surface of the inner housing (28).
In regard to claim 13, Gilmont discloses wherein the mechanical configuration (threads at 64) on the inner surface of the inner housing (28) is configured to prevent rotation of the driver (62) relative to the inner housing during dispensing of a dose set by a dose setting mechanism (there is no rotation of 62 during dose dispensing) of the drug delivery device (dose setting mechanism is functionally recited in this claim).

In regard to claim 15, Gilmont discloses further comprising a dose dial grip (60 or 62) configured to be rotationally coupled to the number sleeve (50) during setting of a dose (both structures are rotationally coupled to the number sleeve).
In regard to claim 16, Gilmont discloses further comprising the cartridge (12).
In regard to claim 17, Gilmont discloses wherein the cartridge (12) contains a drug (see abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,125,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,391,254. Although the claims at the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783